Judgment reversed on the law and a new trial granted, costs to appellant to abide the event. There were questions of fact to be submitted to the jury: 1. Was plaintiff rightfully upon the structure or “ outdoor substation ” where he was injured, in view of the work that he was required to do for a common owner upon the immediately adjoining premises? 2. If plaintiff was rightfully on the structure, was the dangerous character of the transmission lines connected with the structure known to him, or should it have been known to him in the exercise of reasonable care? If not, did defendant provide any adequate warning of the latent dangers in the reasonable and necessary work on the structure in the course of plaintiffs work? (Burrows v. Livingston - Niagara Power Co., 217 App. Div. 206; affd., 244 *889N. Y. 548.) Lazansky, P. J., Kapper, Carswell and Davis, JJ., concur; Hagarty, J., dissents and votes for affirmance, with opinion.